DETAILED ACTION
This office action is in response to the reply filed on 08/16/2022.
Claims 1-5, 8-15, and 17-21 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (U.S. Patent Application Publication 2004/0064679).
Regarding claim 19, Black discloses a method, comprising: providing, by a dispatch block, to a current scheduling pool and to an instruction transfer block, wakeup information regarding an instruction in the current scheduling pool [paragraphs 0029-0031; Fig. 5; a mover receives information relating to execution of instructions; the mover uses that information to send information to a scheduling pool; in this way, both the mover and the scheduling pool receive information from a dispatch logic that is related to the waking of instructions], wherein the wakeup information comprises dispatch/completion status information [paragraphs 0029-0031; Fig. 5; the information used to determine which window an instruction should be in includes dispatch information]; determining, by the instruction transfer block, based on the wakeup information, that the instruction should be assigned to an updated scheduling pool [paragraphs 0029-0031; Fig. 5; the mover uses the received information to determine whether an instruction should be moved from one instruction window to a different instruction window]; and transferring, by the instruction transfer block, the instruction from the current scheduling pool to the updated scheduling pool [paragraphs 0029-0031; Fig. 5; an instruction is moved from one instruction window to a different instruction window].
Regarding claim 20, Black discloses the method of claim 19, wherein the wakeup information may further comprise at least one of: hit/miss information and pipeline assignment information [paragraphs 0029-0031; Fig. 5; the information used to determine which window an instruction should be in includes hit/miss information, and pipeline assignment information].
Regarding claim 21, Black discloses the method of claim 19, wherein the updated scheduling pool has a single clock cycle wakeup latency, and the determination that the instruction should be assigned to the updated scheduling pool indicates that the instruction can benefit from single clock cycle wakeup latency [paragraph 0027; instructions are moved to the faster window when it is determined that they can benefit from being executed as back-to-back dependent instructions].

Allowable Subject Matter
Claims 1-5, 8-15, and 17-18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183